RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 14a0233p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 UNITED STATES OF AMERICA ,                             X
                        Plaintiff-Appellee,              -
                                                         -
                                                         -    No. 13-6147
              v.                                         -
                                                          >
                                                         ,
 ABDULLAHI FARAH ,                                       -
                             Defendant-Appellant.        -
                                                         -
                                                        N
                       Appeal from the United States District Court
                     for the Middle District of Tennessee at Nashville.
                   No. 3:12-cr-00196-1—Kevin H. Sharp, District Judge.

                                    Argued: May 7, 2014

                         Decided and Filed: September 11, 2014

    Before: COLE, Chief Judge; MOORE, Circuit Judge; DRAIN, District Judge*

                                    _________________

                                          COUNSEL
ARGUED: James Mackler, BONE MCALLESTER NORTON PLLC, Nashville,
Tennessee, for Appellant. Van S. Vincent, UNITED STATES ATTORNEY’S OFFICE,
Nashville, Tennessee, for Appellee.        ON BRIEF: James Mackler, BONE
MCALLESTER NORTON PLLC, Nashville, Tennessee, for Appellant. Van S. Vincent,
UNITED STATES ATTORNEY’S OFFICE, Nashville, Tennessee, for Appellee.
        DRAIN, D.J., delivered the opinion of the court, in which COLE, C.J., joined,
and MOORE, J., joined in part. MOORE, J. (pp. 26–33), delivered a separate opinion
dissenting from Part III.A. of the majority’s opinion.




        *
         The Honorable Gershwin A. Drain, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                                1
No. 13-6147            United States v. Farah                                    Page 2


                                       _________________

                                             OPINION
                                       _________________

                                                   I.

       GERSHWIN A. DRAIN, District Judge. Defendant Abdullahi Farah was
convicted after a two-day jury trial of violating 18 U.S.C. § 401(3), for willfully
disobeying an order requiring his testimony by deposition for use in a separate criminal
prosecution and for violating 18 U.S.C. § 1591(d), which prohibits the obstruction, or
the attempt to obstruct the enforcement of §1591(a), a child sex trafficking statute.
Farah’s conviction stems from his refusal to testify in the ongoing criminal prosecution
of thirty gang members of Somalian descent charged in the United States District Court
for the Middle District of Tennessee with several conspiracies including sex trafficking
of minors, interstate transportation of stolen goods and other offenses.1

       Because we conclude Farah’s conviction for violating 18 U.S.C. § 401(3)
violates the Double Jeopardy Clause and the rule announced in Yates v. United States,
355 U.S. 66, 78 S. Ct. 128, 2 L. Ed. 2d 95 (1957), we VACATE his judgment of
conviction on that count. However, Farah’s Double Jeopardy rights were only violated
in part because he was also convicted of obstructing or attempting to obstruct the child
sex trafficking laws, thus his conviction on that count passes the “same elements” test
announced in Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed.
306 (1932). We further find that none of Farah’s remaining claims challenging his
conviction for violating 18 U.S.C. § 1591(d) have merit, thus his judgment of conviction
as to that count is AFFIRMED.




       1
           United States v. Abdifitah Adan, 3:10-260.
No. 13-6147            United States v. Farah                                                 Page 3


                                                  II.

       Farah has been a member of the Somali Outlaws gang for nearly a decade,
although during the course of the proceedings below, he has since renounced his
membership and affiliation with the gang. In 2010, while detained in immigration
custody in Ramsey County, Minnesota,2 Farah was approached by the Government
about an incident occurring in Nashville. Farah ultimately agreed to offer his assistance
with respect to the Government’s investigation. Farah believed that in exchange for his
cooperation he would receive immunity from prosecution, reversal of the revocation of
his work permit, help obtaining his citizenship and release from custody.

       Farah was granted transactional immunity and testified before the grand jury on
three separate occasions. He also assisted with the identification of gang members and
provided reliable information concerning the locations of many of the Adan defendants
at the time the Government filed the charges and brought the Adan defendants into
custody in the fall of 2010.

       Farah claims that after the Adan indictment was filed, other gang members in the
community began to suspect that he was supplying information to the Government
because he was not indicted. He claims he was assaulted twice during the latter half of
2011. The first time he claims he was pistol whipped and beaten by four masked men
near his home. The men threatened to kill him and harm his family. While Farah was
in constant contact with Government agents during this time, when questioned by an
agent about a cut above his eye resulting from the purported assault, Farah claimed he
obtained the injury while playing basketball. He also claims he was assaulted right
before the Christmas holiday that same year.

       The Adan case was severed into separate trials by the trial court, with the first
trial commencing in March of 2012. Farah was arrested on a material witness warrant
a month before the commencement of the trial. A detention hearing was held before a



       2
           Farah has several prior convictions and removal proceedings have been initiated.
No. 13-6147           United States v. Farah                                                 Page 4


magistrate judge who determined that there were no conditions or combination of
conditions that could reasonably assure Farah’s appearance and ordered his detention as
a material witness in the Adan case. The district judge presiding over the Adan case
recused himself from all material witness proceedings dealing with Farah and a separate
case was opened.3

        On April 18, 2012, Farah made his appearance before a district judge based on
the Government’s “motion for a hearing related to witness’s refusal to testify.” The
Government indicated that it had reached the point in the Adan trial for Farah’s
testimony and his “anticipated testimony would relate to the sex trafficking of [the]
individual known as Jane Doe 2, as well as relating to information known about the
venture, which is a requirement under 18 U.S.C. § 1591(a)(2) . . . [h]e would also have
the information about . . . identifying particular defendants’ voices. And that’s it in a
nutshell, Your Honor, as to materiality.” Farah, who was represented by counsel at the
hearing, informed the district judge that he refused to testify.

        EXAMINATION BY THE COURT:
        Q:       Mr. Farah, the government has filed a motion asking me to
                 compel you to testify in the Adan case that is being tried before
                 Judge Haynes down the hall. I first want to establish whether you
                 are willing to testify in that case. Are you willing to testify in that
                 case?
        A.       No, Your Honor.

Farah explained to the Court that he was refusing to testify because: “I was coercion and
I was pressured to testify from the beginning. It wasn’t my choice. I was either
threatened to go to jail or be indicted upon the case or either testify.” Farah claimed the
Government had lied to him and his safety was in jeopardy, however he failed to inform
the court that he was twice assaulted by gang members and his family had been
threatened in the preceding year.



        3
          The district judge recused himself because his son worked at the same law firm that Farah’s
defense counsel worked.
No. 13-6147             United States v. Farah                                                       Page 5


         The district judge concluded that Farah failed to establish just cause for his
refusal to testify, ordered him to testify for the prosecution in the ongoing Adan trial, and
found him in civil contempt. He also ordered Farah’s detention for the remainder of the
trial unless Farah purged himself of the contempt by testifying. The next day, another
hearing was held to determine whether Farah would testify, but Farah indicated that his
position had not changed. The district judge reserved consideration of the Government’s
oral request to find Farah in criminal contempt until the conclusion of the trial, and again
informed Farah that the civil contempt could be purged upon his decision to testify.
Upon the conclusion of the trial in Adan,4 the district judge set a trial date for the
Government’s motion to hold Farah in criminal contempt.

         A June 2012 bench trial was held and Farah was found guilty of criminal
contempt. At the trial, Farah testified about the two assaults in 2011, however the
district judge had serious doubts about his credibility particularly in light of his conduct
just prior to his arrest. The district judge concluded that:

         [T]he Court clearly ordered the defendant to testify. It was an ongoing
         trial. He was to be called as a witness on the day that we had the initial
         hearing, the 18th of April. And the defendant was clearly ordered to
         testify, and he refused. So he had the benefit of a clear and definite order,
         and he knew of the order.

         Sentencing was held on July 3, 2012. The district judge began by noting that the
statutory maximum for criminal contempt was six-months imprisonment, but ultimately
determined the statutory maximum was “not called for” under the circumstances
because:

         [I]f Mr. Farah repeats his conduct of failing to testify in legal
         proceedings, the Court wants to have the flexibility to impose a graduated
         sentence, meaning for there to be additional possibility of more

         4
           The jury returned guilty verdicts as to 3 defendants and 6 defendants were acquitted. The district
judge later vacated the convictions and granted new trials for the three convicted defendants. As of the
date of this opinion, no more trials have been held in this matter. The record reveals 3-6 trials will be held
as to the remaining Adan defendants. A trial set for October of 2013 did not take place and there have
been no further trials scheduled. Since the first trial, five defendants have entered guilty pleas to counts
unrelated to the sex trafficking counts and received sentences ranging from time served to forty-eight-
months imprisonment.
No. 13-6147            United States v. Farah                                                     Page 6


         punishment if we are simply here in a few months doing this same
         proceeding.

Farah’s counsel lodged an objection to this portion of the district judge’s ruling:

         [I]t appears the Court is at least considering the possibility that if Mr.
         Farah was charged with and tried for an additional contempt charge for
         refusing to testify, he could be again convicted. It is now and will be my
         position that that would be double jeopardy. Mr. Farah has said he will
         not testify against the gang members. And the fact that the government
         has divided this case into multiple cases5 doesn’t change the fact that he
         has committed one act of contempt and that is the only act of contempt.
         He should not be held in multiple contempts because of the government’s
         decision to bifurcate the trials. I am making that objection now because
         I raised it earlier.

         While Farah was serving his four month sentence, his attorney filed a motion for
review of the order detaining him as a material witness requesting that Farah be released
after the conclusion of his sentence for criminal contempt, or in early October 2012,
because further detention at that point implicated constitutional considerations because
none of the remaining trials had been set in the Adan case. A hearing was held before
the district judge on August 23, 2012.

         At the hearing, the district judge began by stating the procedural posture of the
case:

         Farah[] has filed a motion for the review of the detention order of the
         magistrate judge, . . . Docket Number 19 entered on May 16, 2012. It in
         turn relies on the detention order in Case Number 12-2029. And just to
         try to keep things clear, the detention order in the Case 3:12-85 was a
         detention for Mr. Farah as a defendant in the criminal case dealing with
         criminal contempt. But that order relies on the reasons stated for
         detaining Mr. Farah in Case Number 12-2029 as a material witness. So
         it is all interrelated.




         5
          The record is not clear as to whether the Government requested that the trial proceed in stages,
or whether the district judge determined that multiple trials were necessary for court administrative
purposes, or whether both desired to resolve the Adan prosecution in separate trials.
No. 13-6147            United States v. Farah                                             Page 7


Defense counsel argued that once Farah served the remaining term of his sentence for
criminal contempt, he should be released because continued confinement as a material
witness was unjust under the circumstances:

       [O]nce he serves his remaining two months [he] will be arguably being
       held in detention with no trial date set, no idea when trial dates will be
       set, and no idea how many trials he will be asked to testify in, which
       could potentially go on for years. This is all in light of the fact that he’s
       already told this Court and is suffering the consequences of it that he will
       not testify against the Somali gang, meaning he won’t be providing
       testimony in any of those upcoming trials.

The district judge inquired if a deposition could be taken pursuant to 18 U.S.C. § 3144.
Defense counsel responded that, while he raised the subject of a deposition in his motion,
he inartfully did so and meant to argue that such an endeavor would be futile because
Farah would not change his stance regarding testifying in the Adan matter. The
Government requested that Farah’s testimony by deposition be ordered by the court,
however neither the Government nor the district judge addressed the requirements for
ordering a deposition pursuant to 18 U.S.C. § 3144. The district judge took the matter
under advisement and later granted the request in an August 23, 2012 summary order.

       The deposition was held at the courthouse on September 12, 2012, and the Adan
defendants, and their counsel, were either present or waived their presence. At the
deposition, the Government began by stating the purpose of the deposition was for use
“at trial in relation to the matter of United States v. Adan 3:10-00260.” The Government
proceeded to ask Farah if he would answer questions regarding issues involved in the
remaining trials for which the Government sought his testimony. Farah persisted in his
refusal and indicated he would not testify in any of the trials.6

       After the deposition, the Government moved to hold Farah in civil contempt
based on his refusal to testify at the deposition.                 The district judge denied the
Government’s motion, finding in relevant part:



       6
           Farah was not placed under oath prior to questioning.
No. 13-6147             United States v. Farah                                         Page 8


        The Court concludes that holding Mr. Farah in civil contempt at this
        stage of the proceedings is not appropriate. The Court ordered the
        deposition of Mr. Farah in order to secure his testimony and eliminate the
        need for his appearance as a witness at future trials in the Adan case. Mr.
        Farah’s refusal to testify at the deposition is tantamount to refusing to
        testify at each of the upcoming trials. Therefore, Mr. Farah no longer
        needs an opportunity to purge himself of the contempt, as is contemplated
        by the imposition of civil contempt. Instead, the Government may seek
        to charge Mr. Farah with criminal contempt for his refusal to testify at the
        deposition, or alternatively, may seek to have the grand jury issue an
        indictment for obstruction of justice or other appropriate charges.

        On October 3, 2012, the Government filed the three-count indictment giving rise
to the instant action.7 Count One of the indictment charged Farah with violation of
18 U.S.C. § 401(1) for “willfully and knowingly misbehav[ing] in the presence of the
[district judge]. . . or so near thereto as to obstruct the administration of justice in” both
Farah [3:12-85] and the Adan actions by refusing to testify at the deposition. Count Two
charged Farah with “willfully and knowingly disobey[ing] and resist[ing]” the August
2012 order issued in the cases of Farah [3:12-85] and Adan by refusing to testify.
Lastly, Farah was charged with violating 18 U.S.C. § 1591(d), which punishes
interference with the enforcement of child sex trafficking laws.

        The district judge presiding over Farah’s material witness and contempt
proceedings entered an order of recusal because he was mentioned in the body of the
indictment and the matter was assigned to a different district judge. Thereafter, Farah
filed a motion to dismiss arguing that the indictment violated the constitutional
prohibition against double jeopardy, among other things. The district judge denied this
motion, as well as Farah’s motion to compel discovery related to Somali gangs and
witness retaliation and his motion to permit the use of an expert on street gang behavior.
At a pre-trial hearing, the district judge informed the parties that he would not permit
Farah to present a duress defense at trial.




        7
            United States v. Abdullahi Farah, 3:12-00196.
No. 13-6147        United States v. Farah                                           Page 9


       The trial commenced on April 16, 2013. The Government introduced the August
2012 order and the Notice of Deposition which stated that the purpose of the deposition
was for use in the Adan case. The parties stipulated to the introduction of evidence that
“on or before September 12, 2012,” Farah had “material information relating to the
enforcement of” 18 U.S.C. §§ 1591(a)(1) & (a)(2), and 1594(c) and that on that same
date, the Government was “engaged in the enforcement” of federal laws including
“violation of Title 18, USC, Sections 1512(b)(1), 1512(b)(2), 1512(b)(3), 1512(c)(1), and
1512(c)(2), including prosecution” in the Adan matter. The jury heard from two law
enforcement officials who were present at the deposition, and both testified that Farah
stated he would not provide testimony for any of the remaining Adan trials.

       The jury found Farah guilty of all three counts charged in the indictment,
however the district judge subsequently granted Farah’s motion for judgment of acquittal
in part and set aside Farah’s conviction as to Count One. Farah was sentenced to a term
of 15-months imprisonment for Counts Two and Three, to run concurrently. Farah’s
timely appeal followed.

                                            III.

                                            A.

       Farah argues that the district court erred in denying his motion to dismiss and his
convictions should be vacated because the indictment violated the double jeopardy clause
of the Fifth Amendment. His refusal to testify at the deposition was a continuation of
his conduct in April of 2012–conduct which forms the basis of his prior contempt
conviction. He maintains that the Government seeks to transform his single act of
contempt into multiple acts of contempt to improperly impose additional punishment.

       Conversely, the Government argues that the double jeopardy clause is not
implicated here because Farah’s first contempt was based upon his refusal to testify
during the first Adan trial, while the indictment at issue herein arose from his failure to
comply with a court order to provide deposition testimony after the conclusion of the
first trial in Adan. Moreover, the instant action charges Farah with the additional crime
No. 13-6147         United States v. Farah                                          Page 10


of violating 18 U.S.C. § 1591(d), a charge that was not the subject of the 2012 contempt
trial or resulting conviction.

        Double jeopardy claims are questions of law that require de novo review. United
States v. Anderson-Bagshaw, 509 F. App’x 396, 411 (6th Cir. 2012); United States v.
Dakota, 197 F.3d 821, 826 (6th Cir. 1999). The double jeopardy clause of the Fifth
Amendment provides that no person shall “be subject for the same offence to be twice
put in jeopardy of life or limb.” U.S. Const. amend. V. The clause protects criminal
defendants from successive prosecutions for the same offense after acquittal or
conviction, as well as from multiple punishments for the same offense. Brown v. Ohio,
432 U.S. 161, 165, 97 S. Ct. 2221, 2225, 53 L. Ed. 2d 187 (1977). “[T]he Fifth
Amendment double jeopardy guarantee serves principally as a restraint on courts and
prosecutors.” Id.

        The traditional test for double jeopardy claims is the “same elements” test set
forth in Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306
(1932). While Blockburger is normally the measure of constitutional compliance, “it is
not the only standard for determining whether successive prosecutions impermissibly
involve the same offense.” Brown, 432 U.S. at 166 n.6; see also Rashad v. Burt,
108 F.3d 677, 679 (6th Cir. 1997) (“[T]he Blockburger test is insufficient where, as here,
the concern is not multiple charges under separate statutes, but rather successive
prosecutions for conduct that may constitute the same act or transaction.”).

        As an initial matter, it appears that reliance on the Blockburger test alone will not
address the various issues raised by Farah’s convictions under 18 U.S.C. § 401(3) and
18 U.S. C. § 1591(d). In Rashad, a panel of this Court explained that:

        The Blockburger test is designed to deal with the situation where closely
        connected conduct results in multiple charges under separate statutes.
        In a Blockburger case, the critical question is whether the multiple
        charges in reality constitute the same offense. Thus, the Blockburger test
        focuses on whether the statutory elements of the two crimes charged are
        duplicative.
No. 13-6147         United States v. Farah                                         Page 11


Rashad, 108 F.3d at 679 (emphasis supplied). The defendant in Rashad argued that his
conviction for possession with intent to deliver cocaine after an earlier conviction for
possession and delivery of the same substance violated his rights under the double
jeopardy clause. Id. at 678. The arresting officers in Rashad discovered cocaine in both
his house and car. Id. at 679. The defendant’s first trial for possession with intent to
deliver involved the cocaine seized from his residence. Id. at 680. Roughly six months
later, he was tried for possession with intent to deliver in connection with the cocaine
seized from his car. Id. The Rashad court concluded that the second prosecution
violated the defendant’s double jeopardy rights because the “possession of cocaine in his
home and in his automobile constituted a single transaction.” Id. at 680-81.

        Farah argues that Rashad is similar to the facts of his case, however his reliance
is misplaced. The holding in Rashad has been limited by subsequent decisions of this
Court. See United States v. Forman, 180 F.3d 766 (6th Cir. 1999); Murr v. United
States, 200 F.3d 895 (6th Cir. 2000). In Murr, we rejected the defendant’s argument that
Rashad compelled the conclusion that his double jeopardy rights had been violated when
he was prosecuted for narcotics offenses in the federal district court for the Eastern
District of Kentucky after pleading guilty to narcotics charges brought in the federal
district court for the Eastern District of Tennessee. Murr, 200 F.3d at 901. In rejecting
the defendant’s argument, we noted that Rashad is “limited to its unique facts, in that
‘the issue . . . was whether the defendant had committed one as opposed to two discrete
violations of the same statute, not whether the defendant was charged twice for the same
violation.’” Id. (quoting Forman, 180 F.3d at 769). As such, use of Rashad to resolve
double jeopardy questions is limited “to circumstances such as were present in th[at]
case.” Id. Here, the facts of Farah’s case are unlike those present in Rashad, thus its
application is inappropriate.

        The Government argues that United States v. Johnson, 736 F.2d 358 (6th Cir.
1984) supports its contention, however the Government’s reliance on this case is
misplaced. The issue in Johnson concerned whether an individual could be confined for
civil contempt based on “anticipatory contempt” or refusal to testify at a future trial when
No. 13-6147         United States v. Farah                                          Page 12


no trial date had been set. Id. at 360. There was no anticipatory contempt here as Farah
indicated in April of 2012 during the ongoing Adan proceedings that he would not
testify. Additionally, civil contempt is concerned with forcing the witness to purge
himself of the contempt, whereas criminal contempt is aimed at punishing the witness.
Johnson likewise fails to provide the Court with any guidance.

        The most appropriate authority to begin with is that of Yates v. United States,
355 U.S. 66, 78 S. Ct. 128, 2 L. Ed. 2d 95 (1957), where the United States Supreme
Court vacated all contempt violations save for one concluding “the prosecution cannot
multiply contempts by repeated questioning on the same subject of inquiry within which
a recalcitrant witness already refused answers.” Id. at 73. On June 26, 1952, during the
first day of the petitioner’s cross examination in her trial charging violation of the Smith
Act, she refused to answer “four questions about the Communist membership of a
nondefendant and of a codefendant who had rested his case.” Id. at 68. She stated that
no matter the number of times she was asked “to identify a person as a communist, [she]
can’t bring [herself] to do it . . . .” Id. She was found guilty of civil contempt and
committed to jail. Id. On the third day of trial, she again refused to answer eleven
questions asking her to identify members of the Communist party. Id. at 69. The trial
court found her guilty of eleven separate criminal contempts. Id. In vacating all but the
first of the contempt charges, the Supreme Court held:

        Even though we assume the Government correct in its contention that the
        11 questions in this case covered more than a single subject of inquiry,
        it appears that every question fell within the area of refusal established by
        the petitioner on the first day of her cross-examination . . . . Having once
        carved out an area of refusal [on June 26, 1952], petitioner remained
        within its boundaries in all her subsequent refusals.

Id. at 73-74. Farah also relies on Yates, and argues the Government is “attempting to
multiply contempts by repeated questioning on the same subject matter of inquiry within
which Mr. Farah has already refused answers.”

        Thus, based on the rule announced in Yates, at least with respect to Farah’s
conviction for violating 18 U.S.C. § 401(3), the appropriate question is whether Farah’s
No. 13-6147        United States v. Farah                                         Page 13


criminal contempt for refusal to testify in April of 2012, and subsequent identical refusal
and conviction constitute improper contempt multiplication in contravention of the
double jeopardy clause. At the hearing in April of 2012, Farah indicated that he would
not testify for the prosecution in the “Adan case” when asked by the district judge on two
occasions. As in Yates, Farah “had flatly refused on [April 18, 2012] to answer any
questions and had maintained such a position. . . . Having once carved out an area of
refusal, [Farah] remained within its boundaries in all h[is] subsequent refusals.” Yates,
355 U.S. at 73-74. Farah’s refusal to testify was carved out in April of 2012 and his
subsequent refusals “fell within the limits drawn” at the April 18, 2012 hearing and “only
one contempt is shown on the facts of this case.” Id. at 74.

       As such, Farah’s conviction for violating 18 U.S.C. § 401(3) violates Yates.
Farah’s 2013 conviction stems from his refusal in April of the previous year to testify in
the Adan case, conduct which he had already been charged and punished for in June of
2012. Farah’s contempt, like the petitioner in Yates, was continuing and the Government
could not tack on multiple punishments. While the Adan case was separated into
different trials, Farah’s testimony concerned the same subject matter–evidence of the
gang’s conspiratorial child sex trafficking activities. Just because a case has been
severed into separate trials does not provide the Government an opportunity to tack on
criminal contempts in this fashion. A defendant’s risk of re-incarceration and the
number of criminal contempts for the same refusal to provide testimony on the same
subject conspiracies should not be controlled by the nature of trial practice and court
docketing considerations. The Government’s argument that the contempts involve
separate transactions is unpersuasive.

       While Yates is clearly dispositive of the issue, it should be noted that Farah fails
to elaborate on Yates and its progeny and the Government fails to address Yates
altogether. The case law in this area is surprisingly sparse and the courts that have
addressed this issue in similar contexts–although never quite factually on point with the
circumstances present here–are widely divergent concerning when the government has
improperly multiplied contempts in contravention of Yates or its reasoning. The cases
No. 13-6147        United States v. Farah                                         Page 14


that are the strongest support for Farah include Baker v. Eisenstadt, 456 F.2d 382 (1st
Cir. 1972); United States v. Orman, 207 F.2d 148 (3d Cir. 1953); and People ex rel.
Amarante v. McDonnell, 100 N.Y.S.2d 463 (N.Y. Sup. Ct. 1950).

        There are cases that appear to contravene Farah, however these cases are, for the
most part, either factually dissimilar in a significant way or make conclusions without
substantive factual and merits determinations. As such, the majority respectfully
disagrees with the dissent’s suggestion that “our sister circuits stand firmly against” the
conclusion reached herein concerning Farah’s double jeopardy rights. See In re Boyden,
675 F.2d 643 (5th Cir. 1982) (permitting multiple contempts for refusal to testify in
separate trials having a common origin because the trials involved different subject
matters, as well as because “there is no indication that appellant was called for the sole
purpose of being bludgeoned with contempt penalties . . . .”); In the Matter of Chase,
468 F.2d 128 (7th Cir. 1972) (allowing multiple criminal contempts when defendant
repeatedly refused to stand up during a lengthy trial in defiance of the district court’s
order to do so); United States v. Smith, 532 F.2d 158 (10th Cir. 1976) (allowing two
criminal contempts for the defendant’s refusal to testify in two successive trials because
“the government had reason to expect that the defendant would testify” at the second
trial), United States v. Coachman, 752 F.2d 685 (D.C. Cir. 1985) (allowing two criminal
contempts where appellants refused to testify before the grand jury and later during the
trial because the appellants impeded two distinct government functions–investigation by
the grand jury and the court in trying the crime–“witness contemptuous conduct in both
operations defies governmental authority in each of those separate manifestations, and
is guilty of separate contempts”); United States ex rel. Ushkowitz v. McCloskey, 359 F.2d
788, 789 (2d Cir. 1966) (three criminal contempts upheld where appellants were
subpoenaed to testify before the grand jury and were convicted of contempt for refusing
to testify, and after each term of imprisonment, they would again be subpoenaed to
testify before the grand jury, refuse to testify and be found in contempt); United States
v. Costello, 198 F.2d 200 (2d Cir. 1952) (Yates relied on this decision, which permitted
No. 13-6147         United States v. Farah                                          Page 15


one contempt per day during a United States Senate Crime Investigation Committee
investigation).

        In the majority’s view, the dissent applies Yates too narrowly and ignores other
sister circuit authority supporting Farah’s position. See Baker v. Eisenstadt, 456 F.2d
382 (1st Cir. 1972); United States v. Orman, 207 F.2d 148 (3d Cir. 1953). For instance,
in Baker, the First Circuit Court of Appeals concluded that the district court improperly
multiplied contempts against the petitioner for refusing to testify concerning allegations
of judicial misconduct on the part of two judges of the Massachusetts Superior Court.
Id. at 384, 395. The Baker petitioner refused to testify on the subject inquiry and upon
later being re-called to the stand, again refused to testify. Id. at 385. Forty-five
substantive questions were asked, and the petitioner refused to answer each question and
was held in contempt for each refusal. Id. In concluding the multiple contempts were
imposed in error, the Baker court held:

        We therefore conclude that petitioner’s contempt lay in refusing to testify
        at all on the subject inquiry, that his communicated intent made it clear
        at the outset that the authority of the Court was frontally challenged and
        the seriousness of the offense fully delineated, and that the contempt
        could not therefore be multiplied . . . by running through the entire list of
        questions.

Id. at 393 (emphasis supplied); see also United States v. Orman, 207 F.2d at 160 (noting
that “where the separate questions . . . relate to but a single subject of inquiry, only one
penalty for contempt may be imposed” and “[w]here the witness has refused to give any
testimony, a committee cannot multiply his contempt by continuing to ask him questions
each time eliciting the same answer.”).

        Farah clearly declined to testify concerning the Somali Outlaws’ sex trafficking
of minors in the Adan case in April of 2012. The dissent’s reliance on the fact that the
proceedings were “separate” is the improper focus and an improper application of Yates.
The fact that the proceedings were “separate” does not alter the fact that the proceedings
both dealt with the Adan indictment’s allegations relating to the gang’s conspiracy to
No. 13-6147        United States v. Farah                                        Page 16


engage in the sex trafficking of minors–the topic to which Farah clearly indicated a
refusal to testify about in April of 2012.

        The majority further rejects the Government’s contention and the dissent’s
agreement that Bullock v. United States, 265 F.2d 683 (6th Cir. 1959) is “the most
analogous binding precedent.” Bullock is distinguishable on the facts and therefore
provides no guidance to the Court. In Bullock, the defendant was a local resident who
was convicted twice for criminal contempt based on two separate instances of
obstructionist conduct in contravention of the district court’s orders requiring the
discontinuance of racial segregation in the local high school. Id. at 687-88, 695.

        The defendant in Bullock was found in criminal contempt for “inciting the
citizens of Clinton . . . in a speech he made on August 29, 1956, to violate the [August
29, 1956] restraining order.” Id. at 688. Several months later, the defendant conspired
with others to “congregate [] in a threatening manner along the route to the” school in
order to intimidate the students, a direct violation of the district court’s September 6,
1956 permanent injunction. Id. at 687. In finding no double jeopardy violation, we held
that:

        Under the Constitution [defendant] is not immune from prosecution for
        contempt of court committed in November and December, 1956, simply
        because he was found guilty of a similar contempt which occurred in
        August, 1956. Successive and separate contempts are punishable as
        separate offenses.

Id. at 695. Moreover, the defendant in Bullock was not sentenced to a term of
imprisonment for the first contempt. See id.

        Bullock therefore has nothing to do with the type of contemptuous conduct at
issue herein and in Yates. That the reasoning in Bullock provides no assistance with
respect to resolving the double jeopardy question present here is demonstrated by the
Bullock court’s failure to cite to Yates altogether in reaching its conclusion. Bullock is
unlike the circumstances herein and in Yates; both involve the repeated and identical
refusal to testify to the same subject-matter in a case. As such, Bullock is simply
No. 13-6147         United States v. Farah                                        Page 17


inapplicable and cannot be relied upon in resolving Farah’s double jeopardy claim
relating to Count Two.

       Additionally, the manner in which this conviction came about is somewhat
troubling. An argument can be made that there was no reason to conduct the deposition,
other than to tack on additional punishment because the requirements of 18 U.S.C.
§ 3144 had not been satisfied before the district judge ordered the deposition in August
of 2012:

       No material witness may be detained because of inability to comply with
       any condition of release if the testimony of such witness can adequately
       be secured by deposition, and if further detention is not necessary to
       prevent a failure of justice.

18 U.S.C. § 3144.

       In order for the district court to order a deposition of a material witness pursuant
to 18 U.S.C. § 3144, either the Government or Farah was required to demonstrate the
“testimony can adequately be secured by deposition, and that further detention is not
necessary to prevent a failure of justice. Upon such a showing the district court must
order his deposition and prompt release.” Aguilar-Ayala v. Ruiz, 973 F.2d 411, 413 (5th
Cir. 1992); see also United States v. Fuentes-Galindo, 929 F.2d 1507, 1510 (9th Cir.
1991) (concluding a standing order permitting a magistrate judge to order a § 3144
deposition without the requirement that either the government or the defendant first file
“an affidavit establishing that the circumstances contemplated in that section are present”
to be procedurally improper).

       Here, there had been no demonstration that Farah’s testimony could be
adequately secured by deposition during the August 2012 hearing. Rather, Farah stated
he would not testify at any of the upcoming trials. As such, the Government did not
establish that Farah’s testimony could be “adequately secured,” because he stated that he
would never provide testimony for the prosecution in the Somali gang case. To tack on
more punishment for Farah’s refusal to testify for the prosecution in the Adan trials at a
compelled 18 U.S.C. § 1344 deposition apparently ordered outside of the statutory
No. 13-6147        United States v. Farah                                         Page 18


requirements also appears to implicate due process considerations, notwithstanding
double jeopardy.

       Next, we must consider whether the additional charge of obstruction or attempt
to obstruct the enforcement of the child trafficking laws under 18 U.S.C. § 1591(d)
makes this case fall outside of the parameters of the double jeopardy clause. The
Government maintains that because Farah was charged with violating Count Three,
double jeopardy is not implicated because his prior conviction did not include a
conviction for obstruction of the enforcement of the child sex trafficking laws.
Conversely, Farah argues that his conviction under 18 U.S.C. § 1591(d) cannot stand
because its violation required proof by the Government that Farah had also violated
18 U.S.C. § 401(3).

        While Yates and its progeny were appropriate for determining whether double
jeopardy was violated based on impermissible multiple contempts, we must return to
Blockburger and its progeny and employ the “same elements” test to determine whether
Farah has twice been put in jeopardy where he was convicted of obstructing, or
attempting to obstruct the enforcement of § 1591(a) after having previously been
convicted of criminal contempt.

        There is a strong argument that double jeopardy is not implicated and supporting
authority exists for this proposition. In United States v. Laurins, 857 F.2d 529 (9th Cir.
1988), the defendant argued during direct appeal that his convictions for obstruction of
justice, 18 U.S.C. § 1505, and for aiding, abetting, and causing contempt of court in
violation of 18 U.S.C. § 401(3), “were improper as double punishment for a single act.”
Id. at 542. The Ninth Circuit Court of Appeals rejected this argument concluding:

       Although the same conduct was the basis for the two counts, proof of
       contempt of court does not necessarily include proof of obstruction of
       justice. As discussed above, 18 U.S.C. § 401(3) punishes the
       disobedience of a court order; 18 U.S.C. § 1505 punishes corrupt
       obstruction of a pending agency proceeding. Without actually disobeying
       a court order, an individual could obstruct an IRS investigation by hiding
       documents sought by the agency. It would also be possible to disobey a
No. 13-6147         United States v. Farah                                        Page 19


        court order without obstructing an investigation by a department or
        agency of the United States, where no such investigation was pending.
        Nor is there any evidence in either statute that Congress did not intend to
        allow separate punishments. The consecutive sentences were proper.

Id. (internal citations omitted). Here, Farah’s conviction for obstructing or attempting
to obstruct the child sex trafficking laws requires proof that he (1) knew of the Adan case
and (2) obstructed or attempted to obstruct the enforcement or the prosecution of the
child sex trafficking laws by refusing to testify at a deposition intended for use during
the ongoing Adan matter. His contempt conviction required only proof that he disobeyed
a judge’s court order to testify.

        However, Farah argues his double jeopardy rights were violated because the
Government was required to prove all of the elements of the contempt charge under
18 U.S.C. § 401(3) in order to prove the violation of 18 U.S.C. § 1591(d). While not
citing to the decision, it appears Farah is relying on Brown, 432 U.S. at 166 n.6, wherein
the Supreme Court held:

        The Blockburger test is not the only standard for determining whether
        successive prosecutions impermissibly involve the same offense. Even
        if two offenses are sufficiently different to permit the imposition of
        consecutive sentences, successive prosecutions will be barred in some
        circumstances where the second prosecution requires the relitigation of
        factual issues already resolved by the first.

Id. at 166 n.6. This argument can be rejected because the circumstances here are unlike
those discussed in Brown. See id.

        Yet, Farah’s argument is not wholly without merit where the facts giving rise to
Farah’s convictions under both statutes are “interrelated,” as noted by the district judge
at the August 2012 hearing, thus it could be argued that the Government has violated the
rule announced in Yates, as well as the principles discussed in Brown by obtaining
multiple punishments for the same refusal “carved out” in April of 2012 by charging the
additional violation of 18 U.S.C. § 1591(d), which could have been tried in June of 2012.
However, neither Yates nor Brown appears applicable to the charges brought under
No. 13-6147            United States v. Farah                                                   Page 20


18 U.S.C. § 1591(d) for purposes of double jeopardy analysis. Moreover, there is no
authority for the proposition that Yates intended to bar the Government from exercising
its right to enforce the laws and punish those who obstruct its endeavors in this regard
separate and apart from its right to seek punishment for contemptuous conduct directed
at the court. As such, we conclude that Farah’s double jeopardy rights have not been
violated with respect to his conviction for attempting to obstruct the enforcement of the
child sex trafficking laws in violation of 18 U.S.C. § 1591(d).8

         Because Farah can only demonstrate the violation of his double jeopardy rights
in part, we vacate his conviction only as to Count Two.

                                                   B.

         Farah argues that the district court erred in denying his motion to dismiss Count
Three as defective because, as a mater of law, the government did not allege and could
not prove the required intent. The Government counters that the requisite mental state
for a violation of 18 U.S.C. § 1591(d) is “knowingly,” and since this mental state is
alleged in the indictment and the evidence at trial established same, Farah’s argument is
without merit.

         Whether an indictment adequately charges an offense is a question of law subject
to de novo review. United States v. Hill, 167 F.3d 1055, 1065 (6th Cir. 1999). The
Notice Clause of the Sixth Amendment guarantees a defendant’s right to be informed of
the charges against him. United States v. Superior Growers Supply, Inc., 982 F.2d 173,
176 (6th Cir. 1992). An indictment is constitutionally adequate “if it, first, contains the
elements of the offense charged and fairly informs a defendant of the charge which he
must defend, and, second, enables him to plead an acquittal or conviction in bar of future
prosecutions for the same offense.” Hamling v. United States, 418 U.S. 87, 117, 94 S.
Ct. 2887, 41 L. Ed. 2d 590 (1974); see also United States v. Monus, 128 F.3d 376, 388


         8
          W hile we are troubled by the procedure within which the deposition was ordered, this is not
enough to implicate double jeopardy with respect to Count Three, particularly where, as here, the statutes
seek to punish different contemptuous conduct-directed at court business or directed at obstruction to the
enforcement of the child sex trafficking laws. See Laurins, 857 F.2d at 542.
No. 13-6147         United States v. Farah                                         Page 21


(6th Cir. 1997). Under this standard, “[a]n indictment will usually be sufficient if it
states the offense using the words of the statue itself, as long as the statute fully and
unambiguously states all the elements of the offense.” Superior Growers Supply,
982 F.2d at 176.

        Title 18 U.S.C. § 1591(d) states: “Whoever obstructs, attempts to obstruct, or in
any way interferes with or prevents the enforcement of [15 U.S.C. § 1591(a)] shall be
fined under this title, imprisoned for a term not to exceed 20 years, or both.” Farah
argues that 18 U.S.C. § 1591(d) requires that he act with a “corrupt” mental state and the
indictment merely alleged “knowing conduct.” However, Farah fails to convince the
Court, without any supporting authority, that Congress intended the omnibus provision
of 18 U.S.C § 1503 to apply to 18 U.S.C. § 1591(d), as he suggests. Moreover, Farah
ignores authority standing for the proposition that where a statute is silent as to the mens
rea requirement, the appropriate standard is whether the act is done “knowingly.”
Staples v. United States, 511 U.S. 600, 619, 114 S. Ct. 1793, 128 L. Ed. 2d 608 (1994);
United States v. DeAndino, 958 F.2d 146, 148 (6th Cir. 1992).

        Here, the statute is silent, thus knowingly is the appropriate mens rea. Staples,
511 U.S. at 619; DeAndino, 958 F.2d at 148. The indictment charged that Farah
“knowingly did attempt to obstruct . . . the enforcement of Title 18 United States Code,
Section 1591(a)” on September 12, 2012. Farah was fully aware of the Adan matter;
having provided testimony to the grand jury on three separate occasions, found in civil,
as well as criminal contempt. Farah knew of the Government’s endeavors with respect
to the Adan matter, and knew that refusing to testify would impede the prosecution of the
case and the enforcement of the child sex trafficking laws. See Pettibone v. United
States, 148 U.S. 197, 208, 13 S. Ct. 542, 37 L. Ed. 419 (1893) (holding under
predecessor statute that “a person is not sufficiently charged with obstructing or
impeding the due administration of justice in a court unless it appears that he knew or
had notice that justice was being administered in such court.”). Farah was fully aware
that he was a material witness and the Government’s ability to establish its conspiracy
case, which included 30 defendants, many of whom most likely can only be identified
No. 13-6147        United States v. Farah                                         Page 22


by voice with the help of Farah’s testimony, was dependent on his cooperation. As such,
Farah’s Sixth Amendment rights were not violated because the indictment fully informed
him of the charges.

       Farah further asserts that § 1591(d) is constitutionally void for vagueness, both
in general and as applied to him. “The void-for-vagueness doctrine requires that [th]e
statute define the criminal offense with sufficient definiteness that ordinary people can
understand what conduct is prohibited and in a manner that does not encourage arbitrary
and discriminatory enforcement.” United States v. Bazazpour, 690 F.3d 796, 800 (6th
Cir. 2012) (internal quotations omitted). This argument likewise lacks merit. Farah’s
conduct in refusing to testify for the prosecution surely falls within the ambit of
18 U.S.C. § 1591(d). He knew that his conduct would interfere with the prosecution of
the Adan defendants and the Government’s enforcement of the child sex trafficking laws.
Farah has not demonstrated entitlement to relief on his second and third claims for relief.

                                            C.

        Additionally, Farah maintains that the district court erred in denying his motion
to compel the Government to produce evidence related to his fear of retaliation.
Specifically, Farah requested evidence related to gang violence and witness retaliation
and claims that this evidence might have enabled him to alter the proof in his favor. A
district court’s application of the rules of criminal procedure are reviewed for abuse of
discretion. United States v. Semrau, 693 F.3d 510, 529 (6th Cir. 2012). None of Farah’s
arguments have merit. Rule 16(a)(1)(E)(iii) is inapplicable because Farah could not
establish the items sought belonged to the Government. Moreover, Farah curiously
admits he had knowledge of some of the evidence, undermining his claim that Brady v.
Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963) has been violated.
See Spirko v. Mitchell, 368 F.3d 603, 610 (6th Cir. 2004) (“[W]here the defendant was
aware of the essential facts that would enable him to take advantage of the exculpatory
evidence, the government’s failure to disclose it d[oes] not violate Brady.”)
No. 13-6147           United States v. Farah                                      Page 23


       In any event, we conclude the district court correctly determined that Farah was
not entitled to a duress defense. Whether a defendant has established a prima facie case
of duress is a question of law and on appellate review is reviewed de novo. See United
States v. Johnson, 416 F.3d 464, 468 (6th Cir. 2005) (in order to proffer duress defense,
a defendant must proffer some evidence of “an unlawful and present, imminent, and
impending threat of such a nature as to induce a well-grounded apprehension of death
or serious bodily injury.”) Here, there is an absence of record evidence demonstrating
satisfaction of the elements for a duress defense. Nor would the evidence undermine the
“knowing” mens rea element of 18 U.S.C. § 1591(d) requiring proof beyond a reasonable
doubt that Farah knew his conduct would interfere with the enforcement of the child sex
trafficking laws. Because Farah was not entitled to a duress defense, his argument that
the district judge erred in excluding expert testimony on street gang behavior requires no
further discussion.

       Farah is not entitled to relief on claims IV through VI.

                                               D.

       In his final claim of error, Farah argues that the district court erroneously failed
to correct prosecutor misstatements of law and fact made during closing arguments
which denied him due process. We ordinarily review claims of prosecutor misconduct
de novo. United States v. Lawrence, 735 F.3d 385, 482 (6th Cir. 2013). Here, we
conclude that any purported misstatement of law did not “so infect[] the trial with
unfairness as to make the resulting conviction a denial of due process.” Darden v.
Wainwright, 477 U.S. 168, 181, 106 S. Ct. 2464, 91 L. Ed. 2d 144 (1986). To satisfy this
standard, the conduct must be both improper and flagrant. Broom v. Mitchell, 441 F. 3d
392, 412 (6th Cir. 2006). This court considers four factors to determine whether a
prosecutor’s conduct is flagrant. Johnson v. Bell, 525 F.3d 466, 482 (6th Cir. 2008).
Specifically, the factors include: “(1) the likelihood that the remarks of the prosecutor
tended to mislead the jury or prejudice the defendant; (2) whether the remarks were
isolated or extensive; (3) whether the remarks were deliberately or accidentally made;
(4) the total strength of the evidence against the defendant.” Id.
No. 13-6147          United States v. Farah                                         Page 24


        During closing arguments, the Government argued that Farah’s conduct deprived
the jury, the court and the parties of material information. Specifically, at the conclusion
of his remarks concerning the proof required to establish guilt as to Count Three, the
prosecutor argued:

                And in the United States defendants have the right to be
        confronted by the witnesses against them associated with the actual
        information.
                So does it obstruct justice if witnesses, such as defendant in this
        particular case, refuse to come in to testify as to the information that they
        have? The material information that they have associated with criminal
        acts of others.
                The answer is yes, it does. It deprives a jury, it deprives the
        Court, it deprives the parties of that material information, to make a
        decision as to those offenses.

Defense counsel, arguing outside of the presence of the jury:

        Judge, he just stated the reason – why this jury needs to know what a
        deposition pursuant to 3144 is all about. Because now he’s saying that
        his case has been obstructed because the defendants have been deprived
        of his testimony, when in fact the defendants were not deprived of his
        testimony because the trial has not yet occurred. He can still be called as
        a witness. All that’s happened is Mr. Farah deprived himself of the
        opportunity to be released by providing the testimony pursuant to 3144.

The district judge admonished counsel stating: “Don’t go down that line any more.
We’re going to finish this, see what the jury does, and then see if we need to have post-
trial motions.”

        Here, even if the prosecutor’s arguments were improper, they were not flagrant.
Farah’s claim relies on a misunderstanding of the district judge’s decision to vacate his
conviction on Count One. The district judge vacated his conviction on Count One
because there had been no evidence at trial that Farah’s conduct resulted in the
interference with court business. While Farah’s persistent refusal to testify as a material
witness may not have interfered with court business, that does not necessarily lead to the
No. 13-6147        United States v. Farah                                         Page 25


conclusion that his conduct did not interfere with the Government’s enforcement of
18 U.S.C. § 1591(a), as correctly concluded by the trial court.

       Moreover, taken in the context of the entire trial, we cannot conclude that the
statements so infected Farah’s trial with unfairness as to deprive him of due process. The
prosecutor’s statements were isolated, occurring only twice during the entirety of his
closing argument. Additionally, the record demonstrates that the prosecutor was not
deliberately trying to mislead the jury as just prior to discussing the elements required
to prove a violation of 18 U.S.C. § 1591(d), he stated: “And, again, if the Court charges
you something different than what the United States says, be sure to follow the Court’s
instruction. This is what the United States anticipates the elements for the offenses will
be. Okay?” (Id. at 222.) Lastly, the evidence against Farah was sufficient to support his
conviction on Count Three based on the testimony that he had refused to testify at a
deposition for a prosecution directed at enforcing the laws of the United States.

       Farah is likewise not entitled to relief on claim VII.

                                            IV.

       Based on the foregoing considerations, we AFFIRM Farah’s judgment of
conviction on Count Three, 18 U.S.C. § 1591(d), and VACATE Farah’s judgment of
conviction on Count Two, 18 U.S.C. § 401(3), and REMAND this matter for further
proceedings consistent with this opinion.
No. 13-6147        United States v. Farah                                         Page 26


                                 _________________

                                        DISSENT
                                 _________________

       KAREN NELSON MOORE, Circuit Judge, concurring in part and dissenting in
part. Long ago, the Supreme Court recognized that “no [person] can be twice lawfully
punished for the same offence . . . when a second punishment is proposed in the same
court, on the same facts, for the same statutory offence.” Ex parte Lange, 85 U.S. 163,
168 (1873). “Successive and separate contempts,” however, “are punishable as separate
offenses.” Bullock v. United States, 265 F.2d 683, 695 (6th Cir. 1959). In 2010, the
government indicted thirty members of the Somali Outlaws on sex-trafficking charges.
In 2012, Abdullahi Farah refused to testify at the trial of nine of the Somali Outlaws
named in the indictment. For his refusal, Farah was found guilty of criminal contempt,
in violation of 18 U.S.C. § 401(3), and given a sentence of four months of imprisonment.
A year later, Farah refused to testify again, this time at a deposition to be used in
different trials against the other twenty-one defendants. Once again, the government
indicted Farah for criminal contempt under § 401(3); he was found guilty and sentenced
to prison. In my view, these two convictions punished two different acts and did not
offend the Fifth Amendment. Because the lead opinion sees things differently, I
respectfully dissent from Part III.A.

                                            I.

       On April 16, 2012, the government was in the middle of trying nine of the Somali
Outlaws. See R. 2325 (Minute Entry) (Page ID #12374) (Case No. 3:10-cr-260). As part
of its case against those nine defendants, the government wanted to call Farah as a
witness to “identif[y] particular defendants” and “identif[y] particular defendants’
voices.” R. 23 at 6:20–22 (Apr. 18, 2012 Hr’g Tr.) (Page ID #74) (Case No. 3:12-cr-85).
Despite being held as a material witness “[d]uring the course of this trial at this time,”
id. at 7:17–18 (Page ID #75) (emphasis added), Farah refused to testify, and in response,
the government filed a motion to compel his testimony in the ongoing trial. See R. 2 at
No. 13-6147           United States v. Farah                                                 Page 27


1 (Mot. to Compel) (Page ID #2) (Case No. 3:12-cr-85). Two days later, the district
court held a hearing, found Farah in civil contempt for “refus[ing] to testify in the Adan
case,” and explained that “[i]f [Farah] [did not] change [his] mind, [he would] be held
in custody pending the duration of the Adan trial.” R. 23 at 17:25, 18:6–8 (Apr. 18, 2012
Hr’g Tr.) (Page ID #85, 86) (Case No. 3:12-cr-85). The district court further stated that
if Farah failed to “testify by the end of the Adan trial, [it] intend[ed] to hold [him] in
criminal contempt.” Id. at 18:12–13 (Page ID #86). On April 25, 2012, the government
filed a notice with the district court that “it closed its proof” in the trial of the first nine
Somali Outlaws.1 R. 7 at 1 (Notice Re: Material Witness) (Page ID #15) (Case No. 3:12-
cr-85). On June 7, 2012, the district court held a bench trial and convicted Farah of
criminal contempt in violation of 18 U.S.C. § 401(3). R. 34 at 9 (D. Ct. Op.) (Page ID
#159) (Case No. 3:12-cr-85). The district court then sentenced Farah to four months of
imprisonment. R. 39 at 2 (D. Ct. J.) (Page ID #178) (Case No. 3:12-cr-85).

        On July 24, 2012, Farah filed a “Motion for Review of Detention Order,” arguing
in part that 18 U.S.C. § 3144 (the material-witness statute) does not permit the continued
detention of a purported material witness if “‘the testimony of such witness can
adequately be secured by deposition.”’ R. 41 at 7–8 (Mot. for Review) (Page ID
#192–93) (Case No. 3:12-cr-85) (quoting 18 U.S.C. § 3144). On August 23, 2012, the
district court granted this motion in part, ordering that a “deposition shall occur before
Farah’s sentence for criminal contempt expires in approximately October[] 2012.” R.
48 at 3 (D. Ct. Dep. Order) (Page ID #291) (Case No. 3:12-cr-85).

        The district court scheduled Farah’s deposition for September 12, 2012. Once
again, Farah refused to testify, and the government filed a motion for Farah to be held
in civil contempt. R. 73 at 1 (Gov’t Contempt Mot.) (Page ID #471) (Case No. 3:12-cr-
85). The district court decided that

        holding Mr. Farah in civil contempt at this stage of the proceedings is not
        appropriate. The Court ordered the deposition of Mr. Farah in order to
        secure his testimony and eliminate the need for his appearance as a
        1
         Ultimately, six of the defendants in this trial were acquitted of all charges; the other three
defendants were convicted of lesser-included offenses.
No. 13-6147        United States v. Farah                                         Page 28


       witness at future trials in the Adan case. Mr. Farah’s refusal to testify at
       the deposition is tantamount to refusing to testify at each of the upcoming
       trials. Therefore, Mr. Farah no longer needs an opportunity to purge
       himself of the contempt . . . .

R. 80 at 5 (D. Ct. 9/20/12 Order) (Page ID #566) (Case No. 3:12-cr-85). If the
government wished to punish Farah for his continued refusal, the district court suggested
that the government “seek to charge Mr. Farah with criminal contempt” or “seek to have
the grand jury issue an indictment for obstruction of justice.” Id.

       On October 3, 2012, the government followed this advice and secured an
indictment, which charged [Farah] with violating 18 U.S.C. § 401(3), among other
statutes, for “refusing to testify in the deposition held September 12, 2012” in
contravention of the district court’s order. R. 1 at 2 (Indictment) (Page ID #2) (Case No.
3:12-cr-196). On April 17, 2013, after a trial, the jury convicted Farah of violating
§ 401(3).

                                            II.

       On appeal, Farah argues that this second conviction for violating 18 U.S.C.
§ 401(3) runs afoul of the Double Jeopardy Clause. The majority agrees, holding that
“Farah’s refusal to testify was carved out in April of 2012 and his subsequent refusals
‘fell within the limits drawn’ at the April 18, 2012 hearing and ‘only one contempt is
shown on the facts of this case.’” Majority Op. at 13 (quoting Yates v. United States,
355 U.S. 66, 74 (1957). Certainly, Yates is the logical starting point; however, my
understanding of that case and its progeny leads me to the opposite conclusion regarding
Farah’s double-jeopardy claim.

       In Yates, a defendant—Oleta O’Connor Yates—refused to answer eleven
questions over two days of one trial, and for these eleven refusals, she was convicted on
eleven charges of criminal contempt. Id. at 72. The Supreme Court overturned ten of
the convictions, holding that Yates’s refusal to testify during one proceeding constituted
a single, continuing contempt. Id. at 74. By overturning all but one of the convictions,
the Supreme Court made “clear that the prosecution cannot multiply contempts by
No. 13-6147         United States v. Farah                                           Page 29


repeated questioning on the same subject of inquiry within which a recalcitrant witness
already has refused answers.” Id. at 73. After all, a witness could refuse to testify at a
proceeding entirely and would be guilty of only one contempt. Id. It would make little
sense to subject “a witness willing to testify freely as to all areas of investigation but one
. . . to more numerous charges of contempt than a witness unwilling to give any
testimony at all.” Id. Under Yates, therefore, a witness can “carve[] out an area of
refusal” and decline to answer any questions within the boundaries of her carve out, and
the government can bring only one criminal-contempt charge for refusing to testify at
that proceeding. Id.

        This reading of Yates, limited as it is to a witness’s refusal to testify during a
single proceeding, is logical and uncontroversial. Courts across the country share this
view. See, e.g., United States v. Lach, 874 F.2d 1543, 1549 (11th Cir. 1989) (“Yates . . .
stands only for the proposition that repeated or serial refusals to answer identical or
similar questions in a single proceeding may not be used to establish multiple, separate
offenses for what is, in essence, a single, continuing contempt.”); Baker v. Eisenstadt,
456 F.2d 382, 385 (1st Cir. 1972) (vacating multiple contempt convictions when
defendant refused to answer forty-three questions in a single hearing); United States v.
Orman, 207 F.2d 148, 160 (3d Cir. 1953) (vacating multiple contempt convictions when
a defendant refused to answer multiple questions in a single hearing); United States v.
Costello, 198 F.2d 200, 204 (2d Cir. 1952) (A. Hand, J.) (vacating multiple contempt
convictions for refusing to answer multiple, related questions during a single hearing);
People ex rel. Amarante v. McDonnell, 100 N.Y.S.2d 463, 467 (N.Y. Sup. Ct. 1950)
(vacating multiple contempt convictions for refusing to answer seven questions before
a single grand jury).

        Yates, however, does not stand for the proposition that a witness may refuse to
testify at two separate proceedings, against different defendants, and then have that
refusal count as a single, continuing contempt. In fact, our sister circuits stand firmly
against this understanding. In United States v. Coachman, 752 F.3d 685 (D.C. Cir.
1985), “[witnesses] were twice held in criminal contempt, first when they refused to
No. 13-6147         United States v. Farah                                         Page 30


testify during a grand jury investigation, and again when they refused to testify at a trial
emanating therefrom.” Id. at 687. The D.C. Circuit “conclude[d] that a witness [was]
contemptuous in both operations [by defying] governmental authority in each of those
separate manifestations, and [wa]s guilty of separate contempts.” Id. at 691. In In re
Boyden, 675 F.2d 643 (5th Cir. 1982), a witness refused to testify at three separate trials
against three separate defendants allegedly involved in a single drug-smuggling
conspiracy. Id. at 644. The Fifth Circuit held that the witness committed three separate
offenses because “[i]n each case that Boyden was called to testify, the government had
to prove a separate offense [against the smugglers]. His testimony would overlap only
because of the cases’ common origin.” Id. Likewise, in United States ex rel. Ushkowitz
v. McCloskey, 359 F.2d 788 (2d Cir. 1966), a witness was called to testify before a grand
jury; he refused, was convicted of criminal contempt, and served his sentence. Id. at 789.
Once the witness finished his first sentence, the government called him to testify before
the same grand jury again, and the court upheld another criminal-contempt conviction.
Id. This cycle repeated again, and the Second Circuit upheld a third conviction because
although “[t]he conduct for which the sentences were imposed was similar conduct, . . it
was engaged in on three occasions separated from each other by appreciable periods of
time.” Id.

        In my view, the record indicates that Farah defied two separate district-court
orders by refusing to testify at two separate proceedings and, thus, committed two
separate contempts. In April 2012, the district court ordered Farah to testify at “the Adan
trial” involving nine of the Somali Outlaws defendants. R. 23 at 18:6–8 (Apr. 18, 2012
Hr’g Tr.) (Page ID #86) (Case No. 3:12-cr-85). In September 2012, the district court
ordered Farah to testify at a deposition to be used in the four other Adan trials, involving
the twenty-one other defendants. The subject matter of Farah’s testimony might have
been similar at both proceedings, but, as in Boyden, “[h]is testimony would overlap only
because of the cases’ common origin.” 675 F.3d at 644. In each case, he would be asked
to testify to the particular defendants’ identity, actions, and voices. See R. 23 at 6:20–22
(Apr. 18, 2012 Hr’g Tr.) (Page ID #74) (Case No. 3:12-cr-85). Moreover, like the
No. 13-6147         United States v. Farah                                         Page 31


defendant in Coachman, Farah defied “governmental authority in [two] separate
manifestations,” 752 F.3d at 691, and Farah refused to testify “on [two] occasions
separated from each other by [an] appreciable period[] of time,” McCloskey, 359 F.2d
at 789. As a result, I see very little in common between Farah’s case and Yates.

        For me, the most analogous binding precedent is Bullock v. United States,
265 F.2d 683 (6th Cir. 1959), a case that the majority dismisses as “distinguishable on
the facts.” Majority Op. at 16. In Bullock, the district court had entered a preliminary
injunction, prohibiting individuals from interfering with the desegregation of the local
schools. 265 F.2d at 687. In late August 1956, the defendant—Frederick John
Kasper—“threatened to have the principal of the school ousted” if he allowed
integration, and Kasper “took other steps aimed at . . . restor[ing] segregation in the high
school . . . .” Id. For this behavior, he was found guilty of criminal contempt. Id. at 688.
A few months later, Kasper returned to his despicable ways, encouraging others to block
the entry of African-American students to the high school and to beat the minister
escorting the children to the schoolhouse door. Id. at 687. Shortly thereafter, the federal
government brought various charges against Kasper and others, including a second
criminal-contempt charge for Kasper. The jury convicted Kasper of criminal contempt,
and he challenged this conviction on double-jeopardy grounds. We bluntly stated:
“Under the Constitution Kasper is not immune from prosecution for contempt of court
committed in November and December, 1956, simply because he was found guilty of a
similar contempt which occurred in August, 1956.” Id. at 695. The same should be said
here. Farah’s conviction for refusing to testify at a trial in April 2012 involving certain
defendants does not, in my view, render him immune from a second prosecution for
defying a court’s order to testify at a deposition in September 2012 to be used in trials
involving a different set of defendants.

        Importantly, I do not believe that that the government could call Farah as a
witness at the trial of one of those twenty-one other defendants and obtain a third
criminal-contempt conviction if Farah refused to testify. In refusing to testify at the
deposition, which would be used in the prosecution of the other twenty-one defendants,
No. 13-6147            United States v. Farah                                                      Page 32


Farah has carved out his zone of silence with regard to the prosecution of those
defendants. He has suffered the penalty for that silence. Calling Farah to testify at a
subsequent proceeding in the same prosecution would be hardly different than asking
him multiple questions regarding a certain subject in a single proceeding, a practice
prohibited by Yates. The key difference between the second conviction in this case and
this hypothetical third conviction is that in September 2012 Farah had never been ordered
to testify about that which he refused to testify. If the government called Farah to testify
in the actual trial of one of the twenty-one defendants who were the subject of the
deposition, that would no longer be true—the government would be seeking a
subsequent conviction for a continuing refusal to testify about a subject to which Farah
had already been ordered to testify.2

         Moreover, the text of 18 U.S.C. § 401(3) makes this distinction clearer. A person
must “disobe[y] or resist[] [a court’s] lawful writ, process, order, rule, decree, or
command” to violate § 401(3). In the first order, the court compelled Farah to testify
regarding nine defendants and their crimes. When faced with this order to testify at those
defendants’ trial, Farah could not defy the order by refusing to testify to about twenty-one
other people under indictment and their crimes. In each case, the government needed
different information, and therefore, two orders were needed. Whether Farah made his
intent to defy the district court’s future orders known in advance is beside the point
because there was no second violation of the statute until he actually defied the second
order. Therefore, Farah’s refusals are two separate criminal actions.

         Finally, it should be noted that in these types of cases, such “contumacious
refusal[s] to answer not only frustrate[] the inquiry but can destroy a prosecution,” as
may have happened in the first trial. United States v. Wilson, 421 U.S. 309, 316 (1975).
“Here it was a prosecution; the same kind of contumacious conduct could, in another
setting, destroy a defendant’s ability to establish a case.” Id. Given the evidence in the
         2
           In the abstract, this rule may allow the government to break its prosecutions into multiple trials
in order to obtain multiple contempt convictions. As a practical matter, I doubt that it would be in the
government’s interest to do so, and more importantly, there would likely be serious due-process concerns
if there were evidence that the government was manipulating its prosecution of cases merely to pile on
contempt charges against a potential witness. See Boyden, 675 F.2d at 644 (“There is no indication that
[the witness] was called for the sole purpose of being bludgeoned with contempt penalties.”).
No. 13-6147         United States v. Farah                                          Page 33


record, it is clear to me that Farah frustrated the public’s right to every person’s evidence
on two separate occasions and placed himself in jeopardy of two separate charges. I see
no double-jeopardy problem, and for this reason, I respectfully dissent from Part III.A
of the majority opinion.